


110 HR 5933 IH: To designate the facility of the United States Postal

U.S. House of Representatives
2008-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5933
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2008
			Mr. Jefferson
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 5351 Laplaco Boulevard in Marrero, Louisiana, as the
		  Lionel R. Collins, Sr. Post Office Building.
	
	
		1.Lionel R. Collins, Sr. Post
			 Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 5351 Laplaco Boulevard in Marrero, Louisiana, shall be known
			 and designated as the Lionel R. Collins, Sr. Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Lionel R.
			 Collins, Sr. Post Office Building.
			
